Willson, Judge.
This appeal is from a conviction of the offense of unlawfully - carrying a pistol on the person. The defenses were, 1, that defendant, at the time he carried the pistol, was a traveler; and, 2, that at said time he had reasonable ground for fearing an unlawful attack upon his person, and that the danger was so imminent and threatening as not to admit of the arrest of the party about to make such attack, upon legal process. It was conclusively proved that the defendant carried a pistol on his person, and the evidence also shows that the two above named defenses did not exist. He was not a traveler. He resided in Williamson county, and was merely going from his residence to the county site of said county, a distance of about eighteen miles, intending to return the next day. These facts certainly did not constitute him a traveler, within the common meaning of that word, and within the spirit of the statute.
The cases upon this subject referred to by appellant’s counsel, are by no means parallel cases with this, in their facts. (Irvine v. The State, 18 Texas Ct. App., 51; Rice v. The State, 10 Texas Ct. App., 288; Smith v. The State, 42 Texas, 464; Maxwell v. The State, 38 Texas, 170.)
As to the other defense, the evidence fails to show that if he was in any danger whatever, it was such danger as the exception in the statute contemplates.
We find no error in the conviction, and the judgment is affirmed.

Affirmed.